DETAILED ACTION

The amendment filed on 08/11/2021 has been entered. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wightman (US 4641708).

Regarding claim 1, Wightman discloses a system for locking components in a wellhead assembly (system shown in fig 1), comprising: a first wellhead component (11) defining at least one recess (17) in an outer surface thereof (fig 1); a second wellhead component (21) positioned adjacent the first wellhead component (fig 1); a first annular member (51) positioned adjacent the first wellhead component and having at least one protrusion (53) configured to correspond to the at least one recess of the first wellhead component (fig 1), the first annular member having a first annular member stepped surface ( 57, 59) (fig 5); a second annular member (61) positioned adjacent the first 

Regarding claim 2, Wightman further discloses that the first wellhead component is a wellhead housing (11) (fig 1, fig 5), the second wellhead component is a hanger (21) (fig 1, fig 5), the first annular member is a lockdown ring (51) (fig 1), and the second annular member is an actuator member (61) (fig 1, fig 5).

Regarding claim 3, Wightman further discloses that the first wellhead component is a mandrel (11) (fig 1), the second wellhead component is a wellhead connector (21) (fig 1), the first annular member is a lockdown ring (51) (fig 1 fig 5), and the second annular member is a cam ring (61) (fig 1, fig 5).

Regarding claim 4, Wightman further discloses that the first wellhead component is a low pressure wellhead housing (11) (fig 1, fig 5), the second wellhead component is a high pressure wellhead housing (21) (fig 1, fig 5), the first annular member is a lockdown ring (51) (fig 1), and the second annular member is an actuating member (61) (fig 1).

Regarding claim 5, Wightman further discloses that the first annular member stepped surface is configured to mate with the second annular member stepped surface to create a rigid interface between the first annular member and the second annular member (fig 1, fig 5).

Regarding claim 6, Wightman further discloses that the first annular member is compressible so that the at least one protrusion enters the at least one recess of the first wellhead component as the first annular member engages the second annular member (fig 1 and fig 5 shows metal cross-hatching on element 51 meaning that 51 is compressible, also see col 3 lines 35-36).

Regarding clam 7, Wightman further discloses a system for rigid locking of components in a wellhead assembly  (assembly shown in fig 1), comprising: a lockdown ring (51) having a first lockdown ring surface ( 57, 59) defining lockdown ring stepped tapers (fig 1, fig 5) and having a bottom surface (55) to load against a shoulder surface (67) of a hanger (21) of the wellhead assembly (fig 1, fig 5, col 3, lines 41-60); and an actuating member (61) having a first actuating member surface (63, 65) defining actuating member stepped tapers that correspond to the lockdown ring stepped tapers (fig 1, fig 5), the lockdown ring stepped tapers and the actuator ring stepped tapers configured to mate when positioned between the wellhead housing and the hanger (figs 1, 5).



Regarding claim 9, Wightman further discloses that the wellhead housing defines at least one recess (17) configured to receive the at least one protrusion of the second lockdown ring surface (fig 1, fig 5).

Regarding claim 10, Wightman further discloses that the lockdown ring has a third lockdown ring surface (annotated fig 5) positioned to engage a surface of the hanger (annotated fig 5).


Regarding claim 11, Wightman further discloses the interface between the lockdown ring stepped tapers and the actuator member stepped tapers is a ratcheting interface (fig 1, fig 5).

Regarding claim 12, Wightman further discloses that the lockdown ring stepped tapers and the actuator member stepped tapers are shaped to prevent relative movement therebetween when mated (fig 1, fig 5), thereby forming a rigidly locked interface between the lockdown ring and the actuator member (fig 1, fig 5).


    PNG
    media_image1.png
    852
    648
    media_image1.png
    Greyscale




Regarding claim 14, Wightman discloses a method for rigidly locking two components in a wellhead assembly (fig 1), comprising: placing a first mechanical connector (51) (fig 1), having a first mechanical connector surface ( 57, 59) with mechanical connector stepped tapers (fig 1, fig 5), in an area between rigid members (11, 21) of the wellhead assembly (fig 1, fig 5); inserting an actuating member (61) having a first actuator member surface (63, 65) with actuator member stepped tapers into the area (fig 1, fig 5); enabling a bottom surface (55) of the mechanical connector to load against a shoulder surface (67) associated with one of the rigid members of the wellhead assembly (fig 1, fig 5, col 3, lines 41-60); and mating the mechanical connector stepped tapers with the actuator member stepped tapers so that the mechanical connector and the actuating member are rigidly locked together (fig 1).

Regarding claim 15, Wightman further discloses that inserting, concurrently, the mechanical connector and the actuating member in a loose engagement within the area (col 2 lines 41-43 discloses lowering hanger 21 into wellhead 11, furthermore fig 1 and 5 shows that elements 51 and 61 are both connected to hanger 21 meaning that they both move concurrently).

Regarding claim 16, Wightman further discloses adjusting the relative position of the first mechanical connector surface and the first actuator member surface so that the mechanical connector stepped tapers ratchet against the actuator member stepped 

Regarding claim 17, Wightman further discloses adjusting the relative position of the first mechanical connector surface and the first actuator member surface further comprises causing one or more of: a) a lateral extension of the mechanical connector towards a portion of the wellhead assembly, b) a rotation of the mechanical connector towards a portion of the wellhead assembly, c) a pivoting of the mechanical connector towards a portion of the wellhead assembly, and d) a tilting of the mechanical connector towards a portion of the wellhead assembly (figs 1, 5, col 5 lines 46-49).

Regarding claim 18, Wightman further discloses inserting an annular seal (35) in the area above the mechanical connector and the actuating member (fig 1).

Regarding claim 19, Wightman further discloses that providing a second mechanical connector surface (53) configured to engage a wellhead component (17) so that the mechanical connector is in a stable position in the area during mating of the interface between the mechanical connector stepped tapers and the actuator member stepped tapers (fig 1, fig 5).

Regarding claim 20, Wightman further discloses loading, directly or indirectly, the actuating member to mate the actuating member stepped tapers with mechanical connector stepped tapers (fig 1, fig 5).

Response to Arguments

Applicant's arguments filed on 02/16/2021 have been fully considered but they are not persuasive. 
 Applicant states that “the reference's split ring, which is asserted to first annular member, is not so that a shoulder surface of the second wellhead component it to support loading thereon of the first annular member. Instead, the collar is between the split ring and wellhead of the reference.” The Examiner respectfully disagrees. In fact, support loading of a component means applying a reaction force on said component. In col 3, lines 41-60, Wightman discloses that surface 59 acts against surface 67 (also shown in fig 5), meaning that there is a reaction force on  surface 67 applied on split ring 51, thus the surface 59 supports loading of the split ring 51. 
As a result the current prior rejection is maintained. More structure will be needed to overcome the prior art rejection. 





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANY E AKAKPO/Examiner, Art Unit 3672       
                                                                                                                                                                                                 11/08/2021